Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-12-00344-CV

  Nina KELLNER as Trustee for the Oscar Kellner and Nina Kellner Revocable Living Trust,
                                   and Kirk Kellner,
                                      Appellants

                                                v.

                                       Lloyd KELLNER,
                                           Appellee

                From the 218th Judicial District Court, Atascosa County, Texas
                              Trial Court No. 09-11-0872-CVA
                          Honorable Stella Saxon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and judgment is RENDERED that title to the property held in the Etta Lee Kellner
Management Trust at the time of Etta Lee Kellner’s death automatically vested in the beneficiaries
of Etta’s will. It is ORDERED that appellants, Nina Kellner, as Trustee for the Oscar Kellner and
Nina Kellner Revocable Living Trust, and Kirk Kellner, recover their costs of this appeal from
appellee, Lloyd Kellner.

       SIGNED November 13, 2013.


                                                 _____________________________
                                                 Catherine Stone, Chief Justice